DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 August 2022 has been entered. Claims 1-20 remain pending. Claims 14-20 are withdrawn from consideration.
 
Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a method comprising: 
analyzing a plurality of blood glucose values to determine at least one first effect;
assigning a first classification to the at least one first effect and classifying the at least one first effect according to a variability of the plurality of blood glucose values;
modifying the plurality of blood glucose values based on the application of bias correction to produce an output that includes the modified output;
analyzing the output to determine at least one second effect based on the output;
assigning a second classification to the output; 
determining a metric value for the user's glucose response based on the first classification and the second classification; and
generating at least one glucose prediction based on the metric value.
The limitations of analyzing a plurality of blood glucose values, assigning a classification, modifying the values, producing an output, analyzing the output to determine a second effect, assigning a second classification, determining a metric value, and generating a prediction, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. Nothing in the claim elements precludes the steps from practically being performed in the mind as a series of purely mental steps. For example, a person could mentally, or using a pen and paper, analyze a plurality of blood glucose values, assign classification, modify values to produce an output, analyze the output to determine a second effect, assign a second classification, determine a metric value, and generating a glucose prediction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of measuring a plurality of blood glucose values using at least one sensor during a time window, and receiving an input of the plurality of blood glucose values. This constitutes no more than adding insignificant extra-solution activity to the judicial exception in the form of pre-solution data gathering. See MPEP 2106.05(g). The claim also recites assigning the first classification “using a classifier trained using machine learning values”. This constitutes no more than generally linking the use of the judicial exception to a particular technological environment or field of use (machine learning). See MPEP 2106.05(h).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of measuring blood glucose values with the use of at least one sensor during a time window merely serves to add insignificant extra-solution activity to the judicial exception in the form of pre-solution data gathering. Furthermore, the involvement of the machine learning constitutes no more than generally linking the use of the judicial exception to a particular technological environment or field of use. This use of a classifier trained using machine learning values also represents well-understood, conventional and routine activity, as evidenced by Ribeiro Mendes Junior et al. (US 2016/0092790 A1), Par’s. 06-07. These limitations are not indicative of integration into a practical application. The claim is not patent eligible.
Dependent claims 2-13 recite the same abstract idea as in claim 1, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. The claims merely recite additional abstract details of the judicial exception (the classification data, assigning a grade, etc.), and receiving data via user input and analyzing the data to provide user recommendations in a manner that could be performed entirely by a person. Accordingly, these additional limitations are not sufficient to direct the claimed abstract idea to significantly more. 

Response to Arguments
4.	Applicant's arguments filed 18 August 2022 with respect to the section 101 rejection of claims 1-13 have been fully considered but they are not persuasive. 
	Applicant argues that the limitations of claim 1 as a whole are directed to more than an abstract idea, at least because the claim applies or uses the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. This argument is not persuasive, as the arguments appear to be conclusory in nature and do not set forth how the additional elements of the claim go beyond generally linking the use of the exception to a particular environment. As detailed in the rejection above, claim 1 merely recites an abstract idea of analyzing blood glucose values to produce a glucose prediction, and uses a generic classifier training using machine learning to analyze the blood glucose values. Applicant has not set forth how this amounts to any more than merely linking the use of the judicial exception to the area of machine learning. 
	Applicant further argues that multiple of the claim elements are individually or collectively a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field. Again, Applicant’s arguments are conclusory in nature and do not point to specific elements that are more than what is well-understood, routine and conventional. To the extent that these arguments may point to the limitation of using a trained classifier using machine learning, Applicant is directed to Par’s. 06-07 of Ribeiro Mendes Junior (US 2016/0092790 A1), which states that such methods are well-understood, routine and conventional. Applicant also argues that the claim elements add more than insignificant extra-solution activity to the claim in the form of pre-solution data gathering. However, Applicant is directed to MPEP 2106.05(g), which states that mere data gathering of this kind, such as “performing clinical tests on individuals to obtain input for an equation” in In re Grams is not sufficient to direct a judicial exception to significantly more. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715